                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


JASON HARVEY SANFORD,

                                 Plaintiff,

             v.                                          CASE NO. 18-3227-SAC

FINNEY COUNTY, KANSAS, et al.,


                                 Defendants.


                            MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. §

1983.   On   June   3,   2021,   the   court   entered    an   order   directing

plaintiff to show cause why this matter should not be dismissed for

lack of prosecution due to his failure to respond to an order of

the court directing him to show cause, or, in the alternative, file

an amended complaint.

     The court entered the order to show cause after remailing its

order concerning the amended complaint and extending the time to

respond. Plaintiff has not responded to the original order to show
cause or amend or to order of June 3, 2021.

     Rule 41(b) of the Federal Rules of Civil Procedure “authorizes

a district court, upon a defendant’s motion, to order the dismissal

of an action for failure to prosecute or for failure to comply with

the Federal Rules of Civil Procedure or ‘a court order.’” Young v.

U.S., 316 F. App'x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ.

P. 41(b)). “This rule has been interpreted as permitting district
courts to dismiss actions sua sponte when one of these conditions

is met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).
“In addition, it is well established in this circuit that a district

court is not obligated to follow any particular procedures when

dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App'x at 771–72 (citations omitted).

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice due to plaintiff’s failure to prosecute this

action.

     IT IS SO ORDERED.

     DATED:   This 30th day of June, 2021, at Topeka, Kansas.



                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge
